Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 1 of 28

Exhibit 1
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 2 of 28

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

STANDING ORDER RE: DEFAULT
PROTECTIVE ORDER IN COMPLEX CASES

September 6, 2017
SOROKIN, D.J.

In complex cases, a protective order often is necessary to preserve the
confidentiality of documents and information produced in discovery.
Unless and until the parties propose and the court adopts a stipulated
protective order (or the parties present competing proposals for the court’s
decision), the following default protective order will be imposed in such
cases:

Documents and information that either party in good faith believes are
confidential may be produced in discovery with the designation
“Confidential Pursuant to the Court’s Default PO.” Unless and until such
designation is altered or removed by the parties’ agreement or by court order,
a so-designated document may be accessed only by the parties’ outside

counsel and the Court.

SO ORDERED.

/s/ Leo T. Sorokin

 

UNITED STATES DISTRICT JUDGE
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 3 of 28

Exhibit 2
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 4 of 28

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

JAMES KOPPEL,
Plaintiff,

Vv. No. 20-cv-11479-LTS
WILLIAM MOSES,
Defendant.
)

ASSENTED-TO MOTION TO SEAL MEMORANDUM OF LAW IN SUPPORT OF
MOTION TO COMPEL AND ASSOCIATED EXHIBITS

Defendant William Moses, with the assent of plaintiff James Koppel, requests that the
memorandum of law in support of his motion to compel be filed under seal. In support of this
motion, Moses submits the Accompanying Affidavit of Jeffrey J. Pyle, and further states as
follows.

1. The motion to compe! seeks documents and information from Plaintiff James
Koppel concerning, among other things, prior acts of sexual and other misconduct by Koppel
during his time he has been a student at the Massachusetts Institute of Technology.

2. Among the information and materials requested is information about an incident
of alleged sexual misconduct. The motion papers contain the name of the alleged victim of that
misconduct. By this motion, Moses seeks to preserve the privacy interests of the alleged victim
in such person’s identity.

3. In addition, the motion papers reveal the names of other persons who reported
being made uncomfortable by Koppel through a reporting process whereby Moses offered the

reporting persons anonymity. Moses seeks to preserve the interests of these persons, as well.
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 5 of 28

4, The First Circuit has held that, unlike judicial documents from which the Court
determines the parties’ substantive rights, neither the First Amendment nor the common law
presumption that the “public may inspect judicial records” encompass “discovery materials.”
Anderson v. Cryovac, Inc., 805 F.2d 1, 13 (ist Cir. 1986). Accordingly, this court need only have
“good cause” under Rule 26 to grant this motion to seal. /d. The facts set forth above
demonstrate good cause under this standard.

5. Plaintiff James Koppel assents to the relief requested in this motion.

WHEREFORE, Moses moves that his memorandum of law in support of his motion to

compel, and the accompanying exhibits, be filed under seal.

Respectfully Submitted,

‘si Jeffrey J. Pyle

Jeffrey J. Pyle (BBO # 647438)
ipyle@princelobel.com

PRINCE LOBEL TYE LLP

One International Place, Suite 3700
Boston, MA 02110

T: 617-456-8000

F: 617-456-8100

Certificate of Service

[hereby certify that I served the foregoing document by email on counsel for plaintiff on
April 2, 2021.

is! Jeffrey J. Pyle
Jeffrey J. Pyle
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 6 of 28

Exhibit 3
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 7 of 28

a

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

JAMES KOPPEL,
Plaintiff,
v. No. 20-cv-11479-LTS

WILLIAM MOSES,

Defendant.

a ee

 

AFFIDAVIT OF JEFFREY J. PYLE IN SUPPORT OF
ASSENTED-TO MOTION TO SEAL MEMORANDUM OF LAW IN SUPPORT OF
MOTION TO COMPEL AND ASSOCIATED EXHIBITS

I, Jeffrey J. Pyle, hereby depose and state as follows.

1. I am counsel to defendant William Moses. I make this affidavit on personal
knowledge in support of Moses’s assented-to motion to seal the memorandum of law filed in
support of Moses’s motion to compel.

2. The memorandum of law, and some of its exhibits, include information revealing
the name of a person who stated that plaintiff James Koppel had committed sexual misconduct
against that person. These materials also include the names of students who reported adverse
facts and opinions concerning Koppel to Moses after Moses offered to anonymize their
comments.

Signed under the pains and penalties of perjury this 2d day of April, 2021.

(si Jeffrey J_ Pyle
Jeffrey J. Pyle

3687925.v1
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 8 of 28

Exhibit 4
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 9 of 28

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

JAMES KOPPEL,
Plaintiff,

v. No. 20-cv-11479-LTS

WILLIAM MOSES,

Defendant.

Nim Nee Sg” age Ngee ee” Se” ee” ne”

 

ASSENTED-TO MOTION TO SEAL DEFENDANT WILLIAM MOSES’S
MOTION FOR SANCTIONS AND AWARD OF ATTORNEYS’ FEES AND COSTS
AND MEMORANDUM OF LAW IN SUPPORT THEREOF

Defendant William Moses (“Moses”), with the assent of Plaintiff James Koppel
(“Koppel”), moves that his Motion for Sanctions and Award of Attomeys’ Fees and Costs, and
the memorandum in support of said motion (collectively, the “Motion for Sanctions”) be filed
under seal. In support of this motion, Moses states as follows:

l. The Motion for Sanctions has to do with information about an unwanted act of
groping by Koppel. The motion papers contain the name of the alleged victim of that
misconduct. By this motion, Moses seeks to preserve the privacy interests of the alleged victim.

2. The First Circuit has heid that, unlike judicial documents from which the Court
determines the parties’ substantive rights, neither the First Amendment nor the common law
presumption that the “public may inspect judicial records” encompass “discovery materials.”
Anderson v. Cryovac, Inc., 805 F.2d 1, 13 (1st Cir. 1986). Accordingly, this court need only have

“good cause” under Rule 26 to grant this motion to seal. /@. The facts set forth above

demonstrate good cause under this standard.

3887900.¥1
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 10 of 28

3. Upon the allowance of the motion, Moses will file a public redacted version of the
Motion for Sanctions with the name and identifying details of the alleged victim redacted.

4. Moses understands that plaintiff James Koppel assents to the relief requested in
this motion.

WHEREFORE, Moses moves that motion for sanctions and award of attorneys’ fees, the

memorandum in support thereof, and its accompanying exhibits, be filed under seal.

Respectfully submitted,
WILLIAM MOSES,
By his Attorney,

isi Jeffrey J. Pyle
Jeffrey J. Pyle, BBO #647438
PRINCE LOBEL TYE LLP
One International Place, Suite 3700
Boston, MA 02110
T: 617-456-8000
F: 617-456-8100
jpyle@princelobel.com

Dated: September 7, 2021

CERTIFICATE OF SERVICE

I hereby certify that I caused the foregoing document to be served by email on counsel
for plaintiff James Koppel on September 7, 2021.

‘si Jeffrey J. Pyle
Jeffrey J. Pyle

3887900.¥1
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 11 of 28

Exhibit 5
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 12 of 28

Paul G. Boylan

From: Pyle, Jeffrey J. <JPyle@princelobel.com>
Sent: Thursday, August 19, 2021 5:02 PM

To: Paul G. Boylan

Subject: [EXTERNAL] RE: discovery

I'm not required to file anything as a condition of your client’s compliance with the Court’s Order. You have the
assurances stated in my email below. We look forward to your client’s compliance with the Court's discovery order,

From: Paul G. Boylan [mailto:pboylan@fmglaw.com]
Sent: Thursday, August 19, 2021 4:46 PM

To: Pyle, Jeffrey J. <JPyle@princelobel.com>
Subject: discovery

Emails are not useful .

If you want to get this discovery on the terms in your | suggest you propose a stipulation that
embodies your email .

it would say that Koppel disclosures after the date of the Order designated as confidential
and other documents that are confidential disclosed by Koppel on or after today’s date will
not be disclosed to any person (i) other than the court and (ii) If such a document is filed
with the court, it will be subject to a motion to seal. In addition ( iii) This stipulation will
expire if and when the Court rules on a request for a protective order as to confidentiality in
this case involving terms other than these.

File it and send me the signed stipulation as filed and we are in business .

Paul G. Boylan

Freeman Mathis & Gary, LLP

60 State Street | Suite 600 | Boston, MA 02109-1800
D: 617-963-5972 | C: 857-366-1169
pboylan@finglaw.com | www.fmelaw.com

EG, FREEMAN MATHIS & GARY ur

Attorneys at Law
Ca | CT| FL| Ga | KY |Ma NJ [NY |PAIRI
tt

 

 

From: Pyle, Jeffrey J. <JPyle@princelobel.com>
Sent: Thursday, August 19, 2021 2:23 PM
To: Paul G. Boylan <pboylan@fmglaw.com>
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 13 of 28

Subject: [EXTERNAL} RE: Assented To Stipulation and Proposed Order Governing Confidentiality of Materials Disclosed in
Discovery.DOC (KOPPEL)

Paul,

We wiil have substantial revisions to this proposed protective order. | will get them to you when | am able. However, so
as not to hold up your client’s full compliance with the Court’s order, Moses agrees that pending the Court’s entry ofa
protective order in this case (or its ruling denying a motion for a protective order}, any document marked “confidential”
and produced by Koppel after today’s date will not be shared with any other person outside the court, and if sucha
document is filed with the court, it will be subject to a motion to seal. That agreement expires when the court rules ona
request for a protective order specific to this case.

To repeat what | said in my email of 10:58 this morning, we have given Mr. Koppel until close of business this Monday,
August 23, to supplement his production and to certify under oath that he has produced (1) all non-privileged
documents in his possession, custody or control concerning, in any way, the incident between him and Voss at the 2016
EA Global conference, and (2) any and all other records that are within the scope of the Court’s Order. Failing that we
will move for appropriate sanctions.

Jeff

From: Paul G. Boylan [mailto:pboylan@fmglaw.com]
Sent: Thursday, August 19, 2021 11:28 AM

To: Pyle, Jeffrey J. <JPyle@princelobel.com>
Subject: FW: Assented To Stipulation and Proposed Order Governing Confidentiality of Materials Disclosed in
Discovery.DOC (KOPPEL)

Here's the proposed form of stipulation as to confidentiality. | have not altered anything for
this case .

Please let me know if this is acceptable .

If it is ! propose that we file it and | will be in a position to disclose more documents not
required to be disclosed .

We have been gathering documents to accommodate your requests. We do not agree that
your requests are within the order.

Paul G. Boylan

Freeman Mathis & Gary, LLP

60 State Street | Suite 600 | Boston, MA 02109-1800
D: 617-963-5972 | C: 857-366-1169

pboylan@ fmglaw.com | www.fmglaw.com

TG, FREEMAN MATHIS & GARY us

is Attorneys at Law
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 14 of 28

Exhibit 6
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 15 of 28

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

)
James Koppel, )
)
Plaintiff, )
)
v )
) Civil Action No. 1:20-cv-11479-LTS
William Moses, )
)
Defendant. )
)

 

 

Assented To Stipulation and Proposed Order Governing
Confidentiality Of Materials Disclosed In Discovery

It is hereby stipulated by and between the parties hereto that the parties wish
to have the terms et set forth here govern the confidentiality of materials. The
parties request this Stipulation be made an Order of this Court.:

1, In accordance with §4 below of this Stipulation (“Stipulation”), any
party hereto may designate certain information or documents as Confidential as set
forth here. Any such designated information or documents, in whole or in part, are
referred to herein as “Confidential Materials.” The obligations of the parties as to
any materials so designated as set forth here, shall be effective upon execution of

this Stipulation and shall survive termination of this civil action. The provisions of
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 16 of 28

this Stipulation apply equally to originals, copies, summaries, or extracts of all
Confidential Materials.

2. Confidential Materials will not be used by any party or person to
whom they are disclosed except solely and directly for prosecution or defense of
claims asserted in this civil action, and shall not be disclosed by any party or by
that party’s counsel or retained experts or anyone else except as expressly provided
herein.

3. The contents of Confidential Materials shall not, without leave of
Court, be communicated in any way to anyone except those persons identified in
5, and then only on the terms set forth here. No person within the description of
15(b) or {5(e) shall be given access to any Confidential Materials until such person
has acknowledged in writing that such person has read this Stipulation, agrees to
be bound by it, and recognizes that any disclosure in violation of this Stipulation
may constitute an actionable wrong and may result in substantial liability in
damages. The party seeking to disclose or allowing disclosure to any deposition
witness or expert is strictly liable under this Stipulation for any violation of this
Stipulation by any such person, without prejudice to the liability of the violator.
The original of each such Acknowledgment (in the form attached hereto) shall be
maintained by counsel who makes or arranges for Confidential Materials to be

disclosed to such person.
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 17 of 28

4. Any person seeking the benefit of this Stipulation agrees to designate
as Confidential Materials only those materials which that person in good faith
reasonably believes to be or in fact treats as confidential and which are not in the
public domain. Any person seeking the benefit of this Stipulation may designate as
Confidential any materials which refer to, describe, incorporate, or constitute
confidential personal or business information, trade secrets or other confidentia]
research, development, proprietary or commercially sensitive information. Upon
such designation such Confidential Material shall not to be disclosed, or will be
disclosed only in direct prosecution of claims or defenses in this action and in the
manner expressly designated in this Stipulation. The Confidential Material
designation shall be appropriate for, without limitation: confidential personal,
financial, or business information; trade and pricing information; contracts
involving competitive position; information as to proprietary technology; and
materials which, if disclosed, would provide a competitive advantage to any person
as to present or future business, projects, or assets.

5. Confidential Material shall be disclosed only to:

(a) Counsel of record in this action and such secretaries, paralegals,

associates, and partners of such counsel as are assisting in this
action;

(b) Independent experts or consultants retained for the purpose of
assisting in the prosecution or defense of this action;
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 18 of 28

(c) Parties to this action (including officers, directors, or employees
of any party);

(d) Judges, jurors, and Court officers and personnel (including
stenographic reporters);

(ec) Any party may disclose Confidential Material to a non-party or
expert to the extent necessary in good faith to obtain needed
discovery or testimony provided that no copies of said
Confidential Material are permitted to remain with a non-party
and the non-party or expert acknowledges in advance his or her
agreement to be bound by the terms of this Stipulation by
signing the Acknowledgment attached hereto.

6. Within thirty days after final disposition of this case, all Confidential
Material produced or disclosed under this Stipulation will either be (i) returned to
counsel of record for the producing party or (ii) destroyed. Counsel for the
receiving party will provide prompt written certification to counsel for the
producing party as to what disposition was made of Confidential Material pursuant
to this paragraph.

7. Any party may by motion to the Court challenge any person’s
designation of any document or information as Confidential or otherwise seek
revision of or relief from this Stipulation, but no party shall be so relieved other
than by order of the Court.

8. Before any document marked as Confidential is filed with the Court
the party filing the document shall make reasonable efforts to ensure that the
document is protected from public disclosure. The filing party shall first consult

with the party which originally designated the document as Confidential to

-4.
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 19 of 28

determine whether, with the consent of that party, a redacted document may be
filed with the Court seal.

9. Damages for violations of this Stipulation and Order will be difficult
to quantify. For that reason, the parties agree each violation consisting of a
publication to a single natural person shall result in a minimum liquidated damage
of $2,000 per publication. Any publication to a corporate entity or multiple persons
or any media or internet publication shall result in minimum liquidated damages of
$10,000 for each such publication. These damages are mutually exclusive. The
Court shall determine what constitutes a violation and a publication.

10. The Parties request entry of this Stipulation as an Order.

SO ORDERED:

; Dated:
Justice of the Federal Court
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 20 of 28

Assented to by Plaintiff:

James Koppel,
By his attorneys,

 

Paul G. Boylan, BBO #052320
Ben Dunlap, BBO #661648
Freeman Mathis & Gary, LLP
60 State Street, Suite 600
Boston, Massachusetts 02109
pboylan@fmglaw.com
bdunlap@fmglaw.com

T: 617-963-5973

Dated:

Assented to by Defendant:

William Moses,
By his attorneys,

 

Jeffrey J. Pyle, BBO #647438
jpyle@princelobel.com

Michael Lambert, BBO #704134
mlambert@princelobel.com

Prince Lobel Tye LLP

One International Place, Suite 3700
Boston, MA 02110

T: 617-456-8000

Dated:
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 21 of 28

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

James Koppel,
Plaintiff,
Vv.
Civil Action No. 1:20-cv-11479-LTS

William Moses,

Defendant.

a

 

Acknowledgment Of Confidentiality

 

I, . _, the undersigned hereby
acknowledge under the penalties of perjury that I will have access to material
designated as “Confidential” in the above-captioned matter. I certify my
understanding that such information is to be provided to me pursuant to the terms
and restrictions of a Stipulation dated __—_; that I have been given a copy of
and have read said Stipulation; and that I agree to be bound by the terms thereof.

I agree that I will not disclose Confidential Material to any other person or
entity; shall use such information solely for purposes of this lawsuit; and recognize
that any disclosure in violation of the Stipulation may constitute an actionable
contempt of a Court and may result in liability for substantial damages.

Dated:

 
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 22 of 28

Exhibit 7
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 23 of 28

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

 

James Koppel,
Plaintiff,
Vv.
Civil Action No. 1:20-cv-11479-LTS

William Moses,

Defendant.

ee

 

[Proposed ] Order Governing
Confidentiality Of Materials Disclosed In Discovery

It is hereby ordered that the terms set forth here govern the confidentiality of
materials in discovery.

l. In accordance with §4 below of this Order (“Order”), any party may
designate certain information or documents as Confidential as set forth here. Any
such designated information or documents, in whole or in part, are referred to
herein as “Confidential Materials.” The obligations of the parties as to any
materials so designated as set forth here, shall be effective upon execution of this
Order and shall survive termination of this civil action. The provisions of this
Order apply equally to originals, copies, summaries, or extracts of all Confidential

Materials.
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 24 of 28

2. Confidential Materials will not be used by any party or person to
whom they are disclosed except solely and directly for prosecution or defense of
claims asserted in this civil action, and shall not be disclosed by any party or by
that party’s counsel or retained experts or anyone else except as expressly provided
herein.

3. The contents of Confidential Materials shall not, without leave of
Court, be communicated in any way to anyone except those persons identified in
5, and then only on the terms set forth here. No person within the description of
{5(b) or {S(e) shall be given access to any Confidential Materials until such person
has acknowledged in writing that such person has read this Order, agrees to be
bound by it, and recognizes that any disclosure in violation of this Order may
constitute an actionable wrong and may result in substantial liability in damages.
The party seeking to disclose or allowing disclosure to any deposition witness or
expert is strictly liable under this Order for any violation of this Order by any such
person, without prejudice to the liability of the violator. The original of each such
Acknowledgment (in the form attached hereto) shall be maintained by counsel who
makes or arranges for Confidential Materials to be disclosed to such person.

4. Any person seeking the benefit of this Order agrees to designate as
Confidential Materials only those materials which that person in good faith

reasonably believes to be, or in fact treats as, confidential and which are not in the
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 25 of 28

public domain. Any person seeking the benefit of this Order may designate as
Confidential any materials which refer to, describe, incorporate, or constitute
confidential, private, personal or business information, trade secrets or other
confidential research, development, proprietary or commercially sensitive
information. Upon such designation such Confidential Material shall not to be
disclosed or will be disclosed only in direct prosecution of claims or defenses in
this action and in the manner expressly designated in this Order. The Confidential
Material designation shall be appropriate for, without limitation: confidential
personal, financial, or business information; trade and pricing information;
contracts involving competitive position; information as to proprietary technology;
and materials which, if disclosed, would provide a competitive advantage to any
person as to present or future business, projects, or assets.
5. Confidential Material shall be disclosed only to:
(a) Counsel of record in this action and such secretaries, paralegals,
associates, and partners of such counsel as are assisting in this
action;

(b) Independent experts or consultants retained for the purpose of
assisting in the prosecution or defense of this action;

(c) Parties to this action (including officers, directors, or employees
of any party);

(d) Judges, jurors, and Court officers and personnel (including
stenographic reporters);

(e) Any party may disclose Confidential Material to a non-party or
expert to the extent necessary in good faith to obtain needed

-3-
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 26 of 28

discovery or testimony provided that no copies of said
Confidential Material are permitted to remain with a non-party
and the non-party or expert acknowledges in advance his or her
agreement to be bound by the terms of this Order by signing the
Acknowledgment attached to this Order.

6. Within thirty days after final disposition of this case, all Confidential
Material produced or disclosed under this Order will either be (i) returned to
counsel of record for the producing party or (ii) destroyed. Counsel for the
receiving party will provide prompt written certification to counsel for the
producing party as to what disposition was made of Confidential Material pursuant
to this paragraph.

7. Any party may by motion to the Court challenge any person’s
designation of any document or information as Confidential or otherwise seek
revision of or relief from this Order, but no party shall be so relieved other than by
order of the Court.

8. Before any document marked as Confidential is filed with the Court
the party filing the document shall make reasonable efforts to ensure that the
document is protected from public disclosure. The filing party shall first consult
with the party which originally designated the document as Confidential to
determine whether, with the consent of that party, a redacted document may be
filed with the Court or filed under seal . No party will oppose the filing of a

confidential document under seal or in redacted form .
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 27 of 28

9. Damages for violations of this Order will be difficult to quantify. For
that reason, each violation consisting of a publication to a single natural person
shall result in a minimum liquidated damage of $2,000 per publication. Any
publication to a corporate entity or multiple persons or any media or internet
publication shall result in minimum liquidated damages of $10,000 for each such
publication. These damages are mutually exclusive. The Court shall determine
what constitutes a violation and a publication.

10. The acknowledgement of confidentiality attached to this Order is part of

this Order and incorporated in full .

SO ORDERED:

 

Justice of the Federal Court

Date:
Case 1:20-cv-11479-LTS Document 72-1 Filed 09/16/21 Page 28 of 28

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

James Koppel,
Plaintiff,
V.
Civil Action No. 1:20-cv-11479-LTS

William Moses,

Defendant.

Nee” eee Nee eee ae ee ee ee ae eee”

 

Acknowledgment Of Confidentiality
I, , the undersigned, hereby

 

 

acknowledge under the penalties of perjury that I will have access to material
designated as “Confidential” in the above-captioned matter. I certify my
understanding that such information is to be provided to me pursuant to the terms
and restrictions of a Order dated ; that I have been given a copy of and
have read said Order; and that I agree to be bound by the terms thereof.

I agree that I will not disclose Confidential Material to any other person or
entity; shall use such information solely for purposes of this lawsuit; and recognize
that any disclosure in violation of the Order may constitute an actionable contempt

of Court and may result in liability for substantial damages.

 

Date:
